PECK, C. J.
— The parol evidence offered in this case by the defendant, and admitted by the court against the objections of the plaintiff, should have been rejected. It was an effort on the part of the defendant, by parol evidence, to vary the legal effect of the promissory note described in the complaint. This, in the absence of fraud or mistake, could not be done. Barringer & Rhodes v. Sneed, 3 Stewart, 201; Brooks & Brown v. Maltby, 3 S. & P. 96 ; Litchfield v. Falconer, 2 Ala. 280; Cowles v. Townsend & Millikin, 31 Ala. 133. The note is unambiguous, and was to be paid in money, twelve months after date. The parol evidence, offered by the defendant, was to show that it was not to be paid in money, but that by a *88parol agreement between tbe defendant and tbe payees, before tbe note was made, it was to be discharged by crediting tbe unsettled individual acount of Jno. W. Clarke, deceased, with the then late firm of Clarke & Hart, with its amount; and that after tbe maturity of said note, be, defendant, bad accordingly credited said account with its amount.
Tbe admission of said evidence would, almost certainly, have defeated tbe plaintiff’s recovery. He, therefore, very properly suffered a nonsuit, and reserved tbe point, by bill of exceptions, for tbe decision of tbis court, under section 2755 Revised Code, and has brought tbe case here by appeal, and assigns tbe ruling of tbe court below for error.
The judgment must be reversed, tbe nonsuit set aside, and tbe cause be remanded for further proceedings; and tbe appellee will pay the costs.